DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The references of the prior art fail to disclose, or suggest any obvious combination of the limitations described in claims 1, 16 or 20, particularly, (With respect to claim 1) mass damper including a longitudinal segment coupled to said shaft that extends between first and second coiled ends; said longitudinal segment including an inboard side that faces said conduit and an outboard side that faces away from said conduit; and said first and second coiled ends including a series of overlapping layers, at least one layer in said series of overlapping layers extending over a portion of said inboard side of said longitudinal segment at said first and second coiled ends, and at least one layer in said series of overlapping layers extending over a portion of said outboard side of said longitudinal segment at said first and second coiled ends; or (With respect to claim 16) the mass damper including a longitudinal segment coupled to said shaft that extends between first and second coiled ends; said first and second coiled ends including a series of overlapping layers, each layer in said series 

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 23, 2021